1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                 ***
5

6     TERRY ANTHONY BALL,                              Case No. 3:18-cv-00249-MMD-WGC

7                                      Petitioner,                    ORDER
              v.
8
      RENEE BAKER, et al.,
9
                                   Respondents.
10

11   I.      SUMMARY

12           This pro se habeas matter under 28 U.S.C. § 2254 comes before the Court on

13   Respondents’ motion to dismiss Petitioner Terry Anthony Ball’s petition (ECF No. 9). Ball

14   opposed (ECF No. 13), and Respondents replied (ECF No. 14). The motion is granted in

15   part.

16   II.     PROCEDURAL HISTORY AND BACKGROUND

17           In June 2014, Ball pleaded guilty to three counts of robbery with a deadly weapon

18   (Exh. 27). 1 The convictions stemmed from three convenience store robberies. Each time

19   Ball went to the store counter, raised his sweatshirt so that the clerk could see that he had

20   a gun tucked in his waistband, and demanded the money from the cash register. The gun

21   in question was either an airsoft gun or pellet gun. (Exh. 8.) The state district court

22   sentenced him on each count to a term of 24 to 120 months, with a term of 24 to 60 months

23   for the deadly weapon enhancement—all sentences to run consecutively. (Exh. 31.)

24   Judgment of conviction was filed on October 2, 2014. (Exh. 32.)

25   ///

26   ///

27
             1Exhibits
                    referenced in this order are exhibits to Respondents’ motion to dismiss,
28
     ECF No. 9, and are found at ECF Nos. 10–12.
1           The Nevada Court of Appeals affirmed his convictions in October 2015. (Exh. 65.)

2    The court of appeals also affirmed the denial of Ball’s state postconviction habeas corpus

3    petition in November 2017. (Exh. 105.)

4           Ball dispatched his federal petition for mailing in August 2018 (ECF No. 5).

5    Respondents argue that the court should dismiss several grounds in the petition because

6    they are noncognizable in federal habeas corpus (ECF No. 9).

7    III.   DISCUSSION

8           A.     Guilty Plea and Federally Cognizable Claims

9           Respondents argue that grounds 1 and 2 are not cognizable in federal habeas

10   corpus in the context of a guilty plea (ECF No. 9 at 4–5). In Tollett v. Henderson, 411 U.S.

11   258, 267 (1973), the United States Supreme Court held that “when a criminal defendant

12   has solemnly admitted in open court that he is in fact guilty of the offense with which he is

13   charged, he may not thereafter raise independent claims relating to the deprivation of

14   constitutional rights that occurred prior to the entry of the guilty plea.” A petitioner may only

15   attack the voluntary and intelligent character of the guilty plea. Id. When a petitioner has

16   entered a guilty plea then subsequently seeks to claim his counsel rendered ineffective

17   assistance, such claim is limited to the allegation that defense counsel was ineffective in

18   advising petitioner to plead guilty. Fairbank v. Ayers, 650 F.3d 1243, 1254–1255 (9th Cir.

19   2011) (citing Tollett, 411 U.S. at 266–267, and explaining that because a guilty plea

20   precludes a claim of constitutional violations prior to the plea, petitioner’s sole avenue for

21   relief is demonstrating that advice of counsel to plead guilty was deficient); Lambert v.

22   Blodgett, 393 F.3d 943, 979 (9th Cir. 2004).

23          In ground 1, Ball argues that his counsel for the preliminary hearings, Scott

24   Edwards, was ineffective in violation of his Sixth and Fourteenth Amendment rights

25   because counsel failed to conduct any investigation as to whether the weapons at issue

26   were real or toy guns and failed to object when the state referred to the weapons as deadly

27   (ECF No. 5 at 7–10).

28   ///

                                                    2
1           Respondents argue that ground 1 is barred by Tollett (ECF No. 9 at 4–5). The Court

2    agrees. Ball’s complaints about the preliminary hearing do not bear on whether he entered

3    his guilty plea knowingly and voluntarily. The Court further observes that even within

4    ground 1 Ball also acknowledges that Edwards elicited testimony from a police officer at

5    the preliminary hearing that the two “pistols” he recovered from Ball’s vehicle were not

6    firearms but an airsoft gun and a pellet gun (Exh. 8 at 77). (ECF No. 5 at 9.) In any event,

7    ground 1 is dismissed under Tollett.

8           Next, Ball contends in ground 2 that his plea counsel, John Stephenson, rendered

9    ineffective assistance because he failed to advise Ball that proof of the guns’ actual deadly

10   capabilities was necessary under Nevada law for a deadly weapon enhancement. (ECF

11   No. 5 at 11–14). Respondents respond that at least portions of ground 2 are pre-plea

12   claims that are foreclosed by Tollett (ECF No. 9 at 5). However, the claim that counsel did

13   not inform Ball that the State would have to prove that the guns at issue could inflict deadly

14   harm in order for a conviction on the deadly weapons charges challenges the voluntary

15   and intelligent nature of his plea and is not subject to dismissal under Tollett.

16          B.     Claims Cognizable in Federal Habeas Corpus (State Law Claims)

17          Respondents argue that ground 3 is a state-law claim only (ECF No. 9 at 5–6). A

18   state prisoner is entitled to federal habeas relief only if he is being held in custody in

19   violation of the constitution, laws or treaties of the United States. 28 U.S.C. § 2254(a).

20   Unless an issue of federal constitutional or statutory law is implicated by the facts

21   presented, the claim is not cognizable under federal habeas corpus. Estelle v. McGuire,

22   502 U.S. 62, 68 (1991). A petitioner may not transform a state-law issue into a federal one

23   merely by asserting a violation of due process. Langford v. Day, 110 F.3d 1380, 1381 (9th

24   Cir. 1996). Alleged errors in the interpretation or application of state law do not warrant

25   habeas relief. Hubbart v. Knapp, 379 F.3d 773, 779–80 (9th Cir. 2004).

26          Ball asserts in ground 3 that the state district court abused its discretion by imposing

27   a deadly weapon enhancement for a toy gun in violation of his Fifth, Sixth, and Fourteenth

28

                                                   3
1    Amendment rights (ECF No. 5 at 14–17). Respondents are correct that this is a purely

2    state-law claim; therefore, it is dismissed.

3    IV.    CONCLUSION

4           It is therefore ordered that Respondents’ motion to dismiss (ECF No. 9) is granted

5    in part and denied in part. It is granted as to grounds 1 and 3 which are dismissed as

6    noncognizable in federal habeas. It is denied as to ground 2.

7           It is further ordered that Respondents will have 60 days from the date this order is

8    entered within which to file an answer to the remaining claims in the petition.

9           It is further ordered that Petitioner will have 45 days following service of

10   Respondents’ answer in which to file a reply.

11          It is further ordered that Respondents’ motion for extension of time to file a response

12   to the petition (ECF No. 8) is granted nunc pro tunc.

13          DATED THIS 5th day of June 2019.

14

15
                                                        MIRANDA M. DU
16                                                      UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28

                                                    4
